      Case 7:19-cr-01995 Document 56 Filed on 12/02/19 in TXSD Page 1 of 4




                          UNITED STATES DISTRICT COURT THE
                            SOUTHERN DISTRICT OF TEXAS
                                  MCALLEN DIVISION

UNITED STATES OF AMERICA                     §
                                             §
       v.                                    §       CRIMINAL NO. M-19-1995
                                             §
RICARDO QUINTANILLA,                         §
     aka “Richard” and                       §
                                             §
SUNIL WADHWANI                               §

              DEFENDANT SUNIL WADHWANI’S MOTION TO COMPEL

       Defendant Sunil Wadhwani moves to compel the government to fulfil its Brady obligations

and to produce evidence material to his defense.

       Trial is set for December 3, 2019.

       In the last week, the government has moved to disqualify Defendant’s lead attorney of the

past seven months and requested a continuance of the trial setting at the eleventh hour.

       Not only is the government not prepared for trial, but it has not complied with its basic

discovery obligations to defendant. Under Brady and Giglio, the government has a constitutional

obligation to disclose evidence favorable to the accused where such evidence is material either to

guilt or punishment. See Brady v. Maryland, 373 U.S. 83, 87 (1963). Under Giglio, the

government’s Brady obligations are extended to “evidence that is useful to impeach the

credibility of a government witness.” See United States v. Coppa, 267 F.3d 132, 139 (2d Cir.

2001) (citing Gigilo v. United States, 405 U.S. 150, 154 (1972)).

       The government, by its own admission in motions it filed recently, has not produced phone

records and e-mails related to a subpoena or multiple subpoenas that it served on third-party

companies. The government assured the defense it would receive copies of transcripts for each
      Case 7:19-cr-01995 Document 56 Filed on 12/02/19 in TXSD Page 2 of 4



witness brought before the grand jury in this matter but it has not delivered on that assurance. The

government has not produced evidence related to prosecution witnesses, although it admitted it

exists. Nor has the government so much as produced defendant’s own statements and records of

his statements to the investigating agencies, which defendant assuredly knows exist. These are a

few of the items that have not been produced by the government even though trial is set for

December 3, 2019. Production would not have been complicated or time-intensive.

       The Defendant now must move to compel the following materials:

       1. Subpoenaed Documents. Any documents received by the government in relation to
          subpoenas served on third parties, including but not limited to emails, phone records
          and other documents and materials.

       2. Grand Jury Transcripts. Defendants move to compel copies of grand jury transcripts
          related to any witness called to testify before the grand jury in this matter, and
          transcripts of any prosecution witness in this matter who testified before grand juries
          in any other matter in which an Indictment was issued arising out of the broader
          Weslaco investigation.

       3. Impeachment Evidence. The government admits that it has material impeachment
          evidence related to a prosecution witness named Leo Lopez. The Defendant moves to
          compel all exculpatory or impeachment evidence related to Lopez or any other
          prosecution witness.

       4. 302’s. The government has allowed defense counsel to read a single 302 related to
          Lopez dated September 11, 2019. The defense moves to compel all 302’s the FBI has
          regarding Lopez related to any and all matters in which he has provided information in
          the last five years. Defendant further moves to compel the 302s related to its own
          witnesses, including but not limited to Wadhwani, Anil Uttamchandani, and Johnny
          Singh.

       5. Recordings. Defendant moves to compel any and all records or recordings of
          conversations, telephone calls, or other communications related to the investigation
          leading to this Indictment.

       6. Government Evidence File. Because the information in the 302’s the government has
          provided and the accompanying agent notes are detailed, Defendant moves to compel
          physical copies of the evidence and materials in the government’s possession.
          Defendant is willing to enter into a confidentiality agreement, if necessary, to obtain a
          complete copy of the government’s file. Providing a physical copy will not prejudice
          the government but it will greatly assist defense counsel in expediting cross



                                               -2-
      Case 7:19-cr-01995 Document 56 Filed on 12/02/19 in TXSD Page 3 of 4



           examination at trial, particularly by readily being able to cross reference dates of
           various communications and meetings.

       Defendant requests the production of these materials immediately, along with an order

requiring the government to supplement within 12 hours of receipt of new or additional evidence.

                                 CONCLUSION & PRAYER

       Defendant Sunil Wadhwani asks this Court to grant this motion to compel, and to order the

government to produce materials immediately, and to supplement its production within 12 hours

of receipt of new or additional evidence.

       December 1, 2019.

       McAllen, Texas.

                                            Respectfully submitted,

                                            GREGOR|CASSIDY|WYNNE PLLC


                                            By: /s/ Michael Wynne__________
                                            Michael Wynne
                                            Texas State Bar No. 00785289
                                            Shannon Drehner
                                            Texas State Bar No. 24074155
                                            909 Fannin Street, Suite 3800
                                            Houston, TX 77010
                                            Telephone: (281) 450-7403
                                            Fax: (713) 759-9555
                                            mwynne@gcfirm.com
                                            shannon@drehnerlaw.com

                                            David G. Oliveira
                                            ROERIG, OLIVEIRA & FISHER, L.L.P.
                                            506 East Dove Avenue
                                            McAllen, TX 78504
                                            Telephone: (956) 393-6300
                                            Fax: (956) 386-1625
                                            doliveria@rofllp.com

                                            Attorneys for Defendant Sunil Wadhwani



                                             -3-
    Case 7:19-cr-01995 Document 56 Filed on 12/02/19 in TXSD Page 4 of 4




                              CERTIFICATE OF SERVICE

       This is to certify that on December 1, 2019, a true and correct copy of this motion was
served on all parties of record via ECF.


                                                    By: /s/ Michael J. Wynne
                                                           Michael J. Wynne




                                             -4-
